DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a 371 of PCT/1B2018/053143 05/07/2018. 
                                                      Preliminary amendment
3.     Preliminary amendment filed on 11/19/2019 has been acknowledged and considered.
        In the Preliminary amendment, the applicant has been amended the specification and claims 6-7, 10-15 and added new claims 16-19 and remained claims 1-5 and 8-9.
         Claims 1-19 are currently pending in the application.
                                                            Oath/Declaration
4.   The oath/declaration filed on 11/14/2019 is acceptable.
                                                                     Priority
5.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                                 Information Disclosure Statement
6.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/14/2019.
                                                                   Drawings
7.   The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “wherein the first semiconductor comprises a first source region, a first drain region, and a first channel 
       Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                              Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over ZHOU et al., hereafter “ZHOU” (U.S. Publication No. 2017/0358582 A1) in view of Lou et al., hereafter “Lou” (U.S. Publication No. 2011/0051522 A1) and further in view of KANEYASU (U.S. Publication No. 2015/0162359 A1).
      Regarding claim 1, ZHOU discloses a semiconductor device comprising: 
                a first memory cell (Left (301) in R1); and 
                a second memory cell (Right (301) in R2), 
                wherein the first memory cell (Left (301)) comprises a first transistor (Left (330)), 
                wherein the second memory cell (Right (301)) comprises a second transistor (Right (330)), 
                wherein the first transistor (Left (330)) comprises a first metal oxide (shared channel, para [0018]), 
                wherein the second transistor (Right (330)) comprises a second metal oxide (shared channel, para [0018]), 

                wherein each of the first metal oxide and the second metal oxide comprises In, an element M, and Zn, M being Al, Ga, Y, or Sn (e.g. Fig. 2 and para [0022]).
      ZHOU discloses the features of the claimed invention as discussed above, but does not disclose wherein a threshold voltage of the second transistor is higher than a threshold voltage of the first transistor.
     Lou, however, discloses the first memory cell may include a first transistor associated with a first threshold voltage, and the second memory cell may include a second transistor associated with a second threshold voltage (e.g. Fig. 6 and para [0039]).
      It would have been an obvious matter of the design choice to form a threshold voltage of the second transistor is higher than a threshold voltage of the first transistor in order to provide effective work function of the first transistor higher than the second transistor, since it has been held within the general skill of a worker in the art to select any type of the transistor on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
     ZHOU and Lou discloses the features of the claimed invention as discussed above, but does not disclose wherein an atomic ratio of the element M to In in the second metal oxide is greater than an atomic ratio of the element M to In in the first metal oxide.
      YAMAZAKI, however, discloses the oxide semiconductor film (14/24 of the transistor A/C) is a 35-nm-thick In--Ga--Zn-based oxide semiconductor film formed using an oxide target in which a composition ratio of indium (In) to gallium (Ga) and zinc (Zn) is 1:1:1 
       The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form an atomic ratio of the element M to In in the second metal oxide is greater than an atomic ratio of the element M to In in the first metal oxide, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
      Regarding claim 12, ZHOU, Lou and KANEYASU (citations to ZHOU unless otherwise noted) discloses wherein the memory device (Fig. 2 and para [0012]) comprises a plurality of memory cells (301) which have a same structure (para [0005]), wherein the first memory cell is one of the plurality of the memory cells, and wherein the plurality of the memory cells are arranged in a matrix in the memory device (para [0008]) (e.g. Fig. 2).
9.    Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over ZHOU, Lou and KANEYASU in view of MORI et al., hereafter “MORI” (U.S. Publication No. 2017/0285817 A1).
     Regarding claim 2, ZHOU, Lou and KANEYASU discloses the features of the claimed invention as discussed above, but does not disclose wherein an electron affinity of the second metal oxide is smaller than an electron affinity of the first metal oxide.

     The selection of the claimed device parameters would have been obvious to one having ordinary skill in the art before the effective filing date was made to form an electron affinity of the second metal oxide is smaller than an electron affinity of the first metal oxide, since it is well settle that when the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
10.    Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over ZHOU, Lou and KANEYASU in view of YONEDA (U.S. Publication No. 2016/0099258 A1).
     Regarding claim 14, ZHOU, Lou and KANEYASU discloses the features of the claimed invention as discussed above, but does not disclose wherein the second memory cell is included in an auxiliary memory device.
     YONEDA, however, discloses wherein the second memory cell (21) is included in an auxiliary memory device (Fig. 2B and para [0069]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ZHOU, Lou and KANEYASU to provide as taught by YONEDA for a purpose of improving the operating characteristics for the semiconductor device.
11.    Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over ZHOU, Lou and KANEYASU in view of Higashida (U.S. Publication No. 2006/0101231 A1).
     Regarding claim 15, ZHOU, Lou and KANEYASU discloses the features of the claimed invention as discussed above, but does not disclose wherein the second 
     Higashida, however, discloses wherein the second memory cell (30A/30B) is included in an arithmetic device, a power supply control device or a clock signal generation device (Fig. 16 and para [0149]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of ZHOU, Lou and KANEYASU to provide the second memory cell is included in an arithmetic device, a power supply control device or a clock signal generation device as taught by Higashida for a purpose of improving the performance of the semiconductor device.
                                                      Allowable Subject Matter
12.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 3-11 and 16-19 would be allowed.
         Claims 3-11 and 16-19 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having wherein the second transistor comprises the first insulator, a third insulator, a third semiconductor, a fourth semiconductor, a fifth semiconductor, and a second conductor, wherein the third semiconductor comprises a second source region, wherein the fourth semiconductor comprises a second drain region, wherein the fifth semiconductor comprises a second channel formation region, wherein the third insulator is provided over the fifth semiconductor, and wherein the second conductor is provided over the third insulator as cited in the independent claim 3.

        Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose further comprising a first interface, wherein the first interface comprises the second memory cell, wherein the first interface is electrically connected to a memory device, and wherein the memory device comprises the first memory cell sd citrd in claim 13.
                                                          Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/PHUC T DANG/Primary Examiner, Art Unit 2892